                               Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 1 of 10
                                                   USA v. Sargent 21‐cr‐258, Sargent_Volume01

                        Highly
 Volume      Sensitive Sensitive      BEGINBATES           ENDBATES         PAGECOUNT                       Description
                                                                                         (U) OPENING EC ‐ Full Investigation on Troy E.
Sargent_01                         CAP02_000013173    CAP02_000013178            6       Sargent
                                                                                         (U) Communication with Pittsfield Police
Sargent_01                         CAP02_000013179    CAP02_000013180            2       Department

Sargent_01                         CAP02_000013181    CAP02_000013181            1       (U) Agent Notes with Officer Hallas142948.pdf
Sargent_01                         CAP02_000013182    CAP02_000013183            2       (U) Interview of XXXXXXXX

Sargent_01                         CAP02_000013184    CAP02_000013185            2       (U) Agent Interview Notes XXXXXXXX165515.pdf
Sargent_01                         CAP02_000013186    CAP02_000013189            4       (U) XXXXXXXX Figures One to Four165611.pdf
                                                                                         U Identified Second Pittsfield Resident at Capitol
Sargent_01                         CAP02_000013190    CAP02_000013191            2       Incident
                                                                                         attachment to U Identified Second Pittsfield
Sargent_01                         CAP02_000013192    CAP02_000013200            9       Resident at Capitol Incident

                                                                                         U
Sargent_01                         CAP02_000013201    CAP02_000013202            2       XXXXXXXX_Email_703031_BS_1610735433669.pdf
Sargent_01                         CAP02_000013203    CAP02_000013203            1       U SARGENT,_Troy_‐_MIDNet.pdf
                                                                                         U
                                                                                         XXXXXXXX_Email_2_703031_BS_1610737802895.p
Sargent_01                         CAP02_000013204    CAP02_000013204            1       df
                                                                                         U
                                                                                         XXXXXXXX_Conversation_Notes142629_703031_BS
Sargent_01                         CAP02_000013205    CAP02_000013205            1       _1610566113021.pdf
                                                                                         U
                                                                                         Sargent_Preservation_Letter142609_703031_BS_1
Sargent_01                         CAP02_000013206    CAP02_000013206            1       610566146462.pdf
Sargent_01                         CAP02_000013207    CAP02_000013209            3       U SARGENT,_Troy_‐_Coplink_Mugs.pdf
Sargent_01                         CAP02_000013210    CAP02_000013213            4       U SARGENT,_Troy_‐_AFIS_Rap_Sheet.pdf
Sargent_01                         CAP02_000013214    CAP02_000013218            5       U SARGENT,_Troy_‐_BOP.pdf
                                                                                         U//FOUO
                                                                                         CLEAR_Sargent,_Troy_703031_BS_1611153889742
Sargent_01                         CAP02_000013219    CAP02_000013236            18      .pdf


                                                                  Page 1 of 10
                          Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 2 of 10
                                           USA v. Sargent 21‐cr‐258, Sargent_Volume01

                    Highly
  Volume Sensitive Sensitive     BEGINBATES        ENDBATES         PAGECOUNT                   Description
Sargent_01                   CAP02_000013237   CAP02_000013237           1    U Sargent_FB_Post_01112021.pdf
Sargent_01                   CAP02_000013238   CAP02_000013238           1    U SARGENT,_Troy_‐_ISO_06‐22‐2005.pdf
Sargent_01                   CAP02_000013239   CAP02_000013239           1    U Sargent_Facebook_Video.mp4
                                                                              U//FOUO
                                                                              Troy_Sargent_face_results_703031_BS_161133523
Sargent_01                  CAP02_000013240    CAP02_000013278          39    0054.pdf
Sargent_01                  CAP02_000013279    CAP02_000013294          16    U SAR_Import.txt
                                                                              U
                                                                              XXXXXXXX_Email_1_703031_BS_1610737784655.p
Sargent_01                  CAP02_000013295    CAP02_000013299           5    df
Sargent_01                  CAP02_000013300    CAP02_000013310          11    U SARGENT,_Troy_‐_TLO.pdf

Sargent_01                  CAP02_000013311    CAP02_000013312           2       U SARGENT,_Tony_‐_Subject_Workup_PDF.pdf
                                                                                 attachments to U SARGENT,_Tony_‐
Sargent_01                  CAP02_000013313    CAP02_000013317           5       _Subject_Workup_PDF.pdf
                                                                                 attachments to U SARGENT,_Tony_‐
Sargent_01                  CAP02_000013318    CAP02_000013318           1       _Subject_Workup_PDF.pdf
                                                                                 attachments to U SARGENT,_Tony_‐
Sargent_01                  CAP02_000013319    CAP02_000013335           17      _Subject_Workup_PDF.pdf
                                                                                 U
                                                                                 Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                  CAP02_000013336    CAP02_000013336           1       7841315.zip
                                                                                 U
                                                                                 Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                  CAP02_000013337    CAP02_000013344           8       7841315.zip
                                                                                 U
                                                                                 Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                  CAP02_000013345    CAP02_000013352           8       7841315.zip
                                                                                 U
                                                                                 Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                  CAP02_000013353    CAP02_000013353           1       7841315.zip
Sargent_01                  CAP02_000013354    CAP02_000013359           6       U SARGENT,_Troy_‐_Coplink_Summary.pdf



                                                          Page 2 of 10
                               Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 3 of 10
                                                   USA v. Sargent 21‐cr‐258, Sargent_Volume01

                        Highly
 Volume      Sensitive Sensitive      BEGINBATES           ENDBATES         PAGECOUNT                    Description
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013360    CAP02_000013360            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013361    CAP02_000013361            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013362    CAP02_000013362            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013363    CAP02_000013363            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013364    CAP02_000013364            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013365    CAP02_000013365            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013366    CAP02_000013366            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013367    CAP02_000013367            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013368    CAP02_000013368            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013369    CAP02_000013369            1       5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013370    CAP02_000013370            1       5462983.zip


                                                                  Page 3 of 10
                               Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 4 of 10
                                                   USA v. Sargent 21‐cr‐258, Sargent_Volume01

                        Highly
 Volume      Sensitive Sensitive      BEGINBATES           ENDBATES         PAGECOUNT                     Description
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013371    CAP02_000013371             1      5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013372    CAP02_000013372             1      5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013373    CAP02_000013373             1      5462983.zip
                                                                                         U
                                                                                         Attachments_from_XXXXXXXX_703031_BS_161073
Sargent_01                         CAP02_000013374    CAP02_000013374             1      5462983.zip
                                                                                         U//FOUO SARGENT,_Troy_‐
Sargent_01                         CAP02_000013375    CAP02_000013391            17      _CLEAR_703031_BS_1610652742596.pdf
Sargent_01                         CAP02_000013392    CAP02_000013394             3      U SARGENT,_Troy_‐_ISO_12‐30‐2002.pdf

                                                                                         U//FOUO
Sargent_01                         CAP02_000013395    CAP02_000013503            109     SARGENT,_TROY_703031_BS_1611153826299.pdf
                                                                                         U//FOUO
                                                                                         Troy_Sargent_name_results_703031_BS_16113353
Sargent_01                         CAP02_000013504    CAP02_000013547            44      02917.pdf
Sargent_01                         CAP02_000013548    CAP02_000013549             2      U SARGENT,_Troy_‐_KQ_Driver_History.pdf
Sargent_01                         CAP02_000013550    CAP02_000013550             1      U SARGENT,_Troy_‐_R1.pdf
Sargent_01                         CAP02_000013551    CAP02_000013551             1      U SARGENT,_Troy_‐_R5.pdf
Sargent_01                         CAP02_000013552    CAP02_000013553             2      U SARGENT,_Troy_‐_ISO_08‐13‐2018.pdf
                                                                                         U//FOUO
                                                                                         SARGENT,_TROY_photo_703031_BS_16111539460
Sargent_01                         CAP02_000013554    CAP02_000013554             1      39.jpg
                                                                                         U//FOUO
                                                                                         DIVS_SAR_screenshot_703031_BS_161065272322
Sargent_01                         CAP02_000013555    CAP02_000013558            4       8.pdf
Sargent_01                         CAP02_000013559    CAP02_000013560            2       U Tip‐2021‐8624.pdf
Sargent_01                         CAP02_000013561    CAP02_000013562            2       U SARGENT,_Troy_‐_Coplink_Docs.pdf


                                                                  Page 4 of 10
                          Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 5 of 10
                                           USA v. Sargent 21‐cr‐258, Sargent_Volume01

                    Highly
  Volume Sensitive Sensitive     BEGINBATES        ENDBATES         PAGECOUNT                       Description
Sargent_01                   CAP02_000013563   CAP02_000013579          17    U SARGENT,_Troy_‐_CLEAR.pdf
Sargent_01                   CAP02_000013580   CAP02_000013588           9    (U) 703031_BS.pdf
                                                                              (U) Physical Surveillance of 460 East Street,
Sargent_01                  CAP02_000013589    CAP02_000013589           1    Apartment 1A, Pittsfield, MA
Sargent_01                  CAP02_000013590    CAP02_000013590           1    (U) IMG_0120.jpeg
Sargent_01                  CAP02_000013591    CAP02_000013591           1    (U) IMG_0126.jpeg
Sargent_01                  CAP02_000013592    CAP02_000013592           1    (U) IMG_0124.jpeg
Sargent_01                  CAP02_000013593    CAP02_000013593           1    (U) IMG_0127.jpeg
Sargent_01                  CAP02_000013594    CAP02_000013594           1    (U) IMG_0122.jpeg
Sargent_01                  CAP02_000013595    CAP02_000013595           1    (U) IMG_0125.jpeg
Sargent_01                  CAP02_000013596    CAP02_000013596           1    (U) IMG_0121.jpeg
Sargent_01                  CAP02_000013597    CAP02_000013597           1    (U) IMG_0128.jpeg
Sargent_01                  CAP02_000013598    CAP02_000013599           2    (U) Interview with XXXXXXXX

Sargent_01                  CAP02_000013600    CAP02_000013602           3       (U) Agent Interview Notes XXXXXXXX104217.pdf

Sargent_01                  CAP02_000013603    CAP02_000013603           1       (U) [EXTERNAL_EMAIL]_‐__SARGENT,_Troy‐2.zip

Sargent_01                  CAP02_000013604    CAP02_000013604           1       (U) [EXTERNAL_EMAIL]_‐__SARGENT,_Troy‐2.zip
                                                                                 (U) Trump Supporter Knocked Out extended
Sargent_01                  CAP02_000013605    CAP02_000013605           1       version (Not me filming).mp4
                                                                                 (U) Mail ‐ Lacasse, Tony Joseph (BS) (FBI) with
Sargent_01                  CAP02_000013606    CAP02_000013607           2       XXXXXXXX.pdf
                                                                                 (U) Physical Surveillance of 460 East Street,
Sargent_01                  CAP02_000013608    CAP02_000013608           1       Apartment 1A, Pittsfield MA
Sargent_01                  CAP02_000013609    CAP02_000013609           1       (U) IMG_0161.jpeg
Sargent_01                  CAP02_000013610    CAP02_000013610           1       (U) Surveillance 2.19.21112649.pdf
Sargent_01                  CAP02_000013611    CAP02_000013611           1       (U) IMG_0162.jpeg
Sargent_01                  CAP02_000013612    CAP02_000013613           2       (U//FOUO) Troy Sargent Surveillance
Sargent_01                  CAP02_000013614    CAP02_000013615           2       (U//FOUO) Troy Sargent Surveillance
Sargent_01                  CAP02_000013616    CAP02_000013620           5       (U//FOUO) Troy Sargent Surveillance
Sargent_01                  CAP02_000013621    CAP02_000013621           1       (U//FOUO) _image_144919.pdf
Sargent_01                  CAP02_000013622    CAP02_000013622           1       (U) Facebook preservation requests


                                                          Page 5 of 10
                               Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 6 of 10
                                                   USA v. Sargent 21‐cr‐258, Sargent_Volume01

                        Highly
 Volume      Sensitive Sensitive      BEGINBATES           ENDBATES         PAGECOUNT                          Description
                                                                                         (U) Physical Surveillance Spot Checks of 460 East
Sargent_01                         CAP02_000013623    CAP02_000013623            1       Street, Apartment 1A, Pittsfield, MA
Sargent_01                         CAP02_000013624    CAP02_000013624            1       (U) Sargent Surveillance Notes130034.pdf
Sargent_01                         CAP02_000013625    CAP02_000013627            3       (U) Evidence Collection on 3/9/21

                                                                                         (U) Arrest Warrant, Criminal Complaint, Statement
Sargent_01                         CAP02_000013628    CAP02_000013628            1       of Fact, and Sealing Order for Troy Sargent
                                                                                         (U) [EXTERNAL_EMAIL]_‐
                                                                                         __FW__New_Criminal_Case_for_Filing_‐
                                                                                         _Troy_Sargent_‐_(AW,_Complaint,_SOF_attached)‐
Sargent_01                         CAP02_000013629    CAP02_000013630            2       2.zip
                                                                                         (U) [EXTERNAL_EMAIL]_‐
                                                                                         __FW__New_Criminal_Case_for_Filing_‐
                                                                                         _Troy_Sargent_‐_(AW,_Complaint,_SOF_attached)‐
Sargent_01                         CAP02_000013631    CAP02_000013631            1       2.zip
                                                                                         (U) [EXTERNAL_EMAIL]_‐
                                                                                         __FW__New_Criminal_Case_for_Filing_‐
                                                                                         _Troy_Sargent_‐_(AW,_Complaint,_SOF_attached)‐
Sargent_01                         CAP02_000013632    CAP02_000013632            1       2.zip
                                                                                         (U) [EXTERNAL_EMAIL]_‐
                                                                                         __FW__New_Criminal_Case_for_Filing_‐
                                                                                         _Troy_Sargent_‐_(AW,_Complaint,_SOF_attached)‐
Sargent_01                         CAP02_000013633    CAP02_000013634            2       2.zip
                                                                                         (U) [EXTERNAL_EMAIL]_‐
                                                                                         __FW__New_Criminal_Case_for_Filing_‐
                                                                                         _Troy_Sargent_‐_(AW,_Complaint,_SOF_attached)‐
Sargent_01                         CAP02_000013635    CAP02_000013644            10      2.zip
Sargent_01                         CAP02_000013645    CAP02_000013645             1      (U) Return of Warrants

Sargent_01                         CAP02_000013646    CAP02_000013655            10      (U) Sargent Search Warrants Returns115021.pdf
Sargent_01                         CAP02_000013656    CAP02_000013657             2      (U) Sargent Arrest Warrant Return115159.pdf
                                                                                         (U) Troy Sargent Media Articles from Open Source
Sargent_01                         CAP02_000013658    CAP02_000013659            2       Research


                                                                  Page 6 of 10
                               Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 7 of 10
                                                   USA v. Sargent 21‐cr‐258, Sargent_Volume01

                        Highly
 Volume      Sensitive Sensitive      BEGINBATES           ENDBATES         PAGECOUNT                       Description

                                                                                         (U) WCVB‐FBI arrests Pittsfield man in connection
Sargent_01                         CAP02_000013660    CAP02_000013666            7       with charges related to US Capitol riot.pdf

                                                                                         (U) Law and Crime‐Capitol Rioter Troy Sargent
Sargent_01                         CAP02_000013667    CAP02_000013673            7       Confessed to Assaulting Police_ Feds.pdf
                                                                                         (U) Boston Globe‐Man arrested for allegedly
                                                                                         assaulting police during insurrection at Capitol _
Sargent_01                         CAP02_000013674    CAP02_000013682            9       Boston.com.pdf
                                                                                         (U) MassLive‐Troy Sargent arrested after FBI says
                                                                                         Pittsfield man participated in violence at U.S.
Sargent_01                         CAP02_000013683    CAP02_000013689            7       Capitol ‐ masslive.com.pdf
                                                                                         (U) The Berkshire Eagle‐Third Berkshire resident
                                                                                         arrested in siege on US Capitol _ Local News _
Sargent_01                         CAP02_000013690    CAP02_000013694            5       berkshireeagle.com.pdf
                                                                                         (U) 0176‐BS‐
                                                                                         3382583_0000016_1A0000010_0000001_PHYSICA
Sargent_01                         CAP02_000013695    CAP02_000013695            1       L.pdf
                                                                                         (U) Applications, Affidavit, Search Warrants, and
Sargent_01                         CAP02_000013696    CAP02_000013696            1       Motion to Seal for Troy E. Sargent
                                                                                         (U) 21‐3048 Warrant by Telephone.3.Sargent
Sargent_01                         CAP02_000013697    CAP02_000013698            2       Person.pdf
                                                                                         (U) 21‐3047 Application by Telephone.2.Sargent
Sargent_01                         CAP02_000013699    CAP02_000013699            1       Acura.pdf
                                                                                         (U) 21‐3047 Warrant by Telephone.2.Sargent
Sargent_01                         CAP02_000013700    CAP02_000013701            2       Acura.pdf
                                                                                         (U) 21‐3046 Application by Telephone.1.Sargent
Sargent_01                         CAP02_000013702    CAP02_000013702            1       Residence.pdf
                                                                                         (U) Motion to Seal SW.Sargent residence vehicle
Sargent_01                         CAP02_000013703    CAP02_000013704            2       and person.FINAL.02‐25‐21.pdf
                                                                                         (U) SW.Sargent residence vehicle and
Sargent_01                         CAP02_000013705    CAP02_000013772            68      person.FINAL.02‐25‐21 (3).pdf



                                                                  Page 7 of 10
                               Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 8 of 10
                                                   USA v. Sargent 21‐cr‐258, Sargent_Volume01

                        Highly
 Volume      Sensitive Sensitive      BEGINBATES           ENDBATES         PAGECOUNT                         Description
                                                                                         (U) 21‐3046 Warrant by Telephone.1.Sargent
Sargent_01                         CAP02_000013773    CAP02_000013774            2       Residence.pdf
                                                                                         (U) 21‐3148 Application by Telephone.3.Sargent
Sargent_01                         CAP02_000013775    CAP02_000013775            1       Person.pdf
                                                                                         (U//FOUO) Search Warrant Executed at 460 East
Sargent_01                         CAP02_000013776    CAP02_000013777             2      Street, Apartment 1A, Pittsfield, MA
Sargent_01                         CAP02_000013778    CAP02_000013778             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013779    CAP02_000013779             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013780    CAP02_000013780             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013781    CAP02_000013784             4      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013785    CAP02_000013785             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013786    CAP02_000013786             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013787    CAP02_000013787             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013788    CAP02_000013788             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013789    CAP02_000013789             1      (U//FOUO) Sargent Search Documents.zip
Sargent_01                         CAP02_000013790    CAP02_000013823            34      (U//FOUO) Sargent Search Documents.zip
                                                                                         (U) Service of Grand Jury Subpoenas with
                                                                                         Nondisclosure Orders to AT&T, Charter, Sprint, &
Sargent_01                         CAP02_000013824    CAP02_000013824            1       Verizon
Sargent_01                         CAP02_000013825    CAP02_000013825            1       (U) Initial Appearance of Troy Sargent
Sargent_01                         CAP02_000013826    CAP02_000013829            4       (U) 21‐3053 Troy Sargent Conditions.pdf
                                                                                         (U) Docket Sheet.Sargent, Troy.21‐mj‐03053‐KAR
Sargent_01                         CAP02_000013830    CAP02_000013833            4       (D.Mass.).pdf
                                                                                         (U) 0176‐BS‐
                                                                                         3382583_0000021_1A0000015_0000001_PHYSICA
Sargent_01                         CAP02_000013834    CAP02_000013834            1       L.pdf
                                                                                         (U) Agent Notes Sargent Court
Sargent_01                         CAP02_000013835    CAP02_000013836            2       Appearance111652.pdf
                                                                                         (U) FBI Boston Submits Troy Sargent's DNA Sample
Sargent_01                         CAP02_000013837    CAP02_000013837            1       to FBI Laboratory
Sargent_01                         CAP02_000013838    CAP02_000013838            1       (U) Custodial Interview




                                                                  Page 8 of 10
                               Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 9 of 10
                                                   USA v. Sargent 21‐cr‐258, Sargent_Volume01

                        Highly
 Volume      Sensitive Sensitive      BEGINBATES           ENDBATES         PAGECOUNT                        Description

                                                                                         (U) Service of Grand Jury Subpoenas with
Sargent_01                         CAP02_000013839    CAP02_000013839            1       Nondisclosure Orders to TracFone Wireless, Inc.
                                                                                         (U) Arrest, Transport, Booking, Interview, and Initial
Sargent_01                         CAP02_000013840    CAP02_000013841            2       Appearance with Troy E. Sargent
Sargent_01                         CAP02_000013842    CAP02_000013842            1       (U) Right Profile_080819756.xml
Sargent_01                         CAP02_000013843    CAP02_000013843            1       (U) Tattoo_080911243.jpg
Sargent_01                         CAP02_000013844    CAP02_000013844            1       (U) Left Profile_080828726.xml
Sargent_01                         CAP02_000013845    CAP02_000013845            1       (U) Left Profile_080828726.jpg
Sargent_01                         CAP02_000013846    CAP02_000013846            1       (U) Tattoo_080911243.xml
Sargent_01                         CAP02_000013847    CAP02_000013847            1       (U) Frontal_080806785.xml
Sargent_01                         CAP02_000013848    CAP02_000013848            1       (U) Right Profile_080819756.jpg
Sargent_01                         CAP02_000013849    CAP02_000013849            1       (U) Frontal_080806785.jpg
Sargent_01                         CAP02_000013850    CAP02_000013851            2       (U) Troy Sargent Finger Print Card094417.pdf
Sargent_01                         CAP02_000013852    CAP02_000013852            1       (U) Troy Sargent Miranda Form094947.pdf
Sargent_01                         CAP02_000013853    CAP02_000013853            1       (U) Sargent Agent Notes101318.pdf

                                                                                         (U) Service of Grand Jury Subpoena to
Sargent_01                         CAP02_000013854    CAP02_000013854            1       Massachusetts Department of Transportation
Sargent_01                         CAP02_000013855    CAP02_000013855            1       (U) Interview with XXXXXXXX
                                                                                         (U) Mail ‐ Lacasse, Tony Joseph (BS) (FBI) with
Sargent_01                         CAP02_000013856    CAP02_000013857            2       XXXXXXXX.pdf

Sargent_01                         CAP02_000013858    CAP02_000013858            1       (U) [EXTERNAL_EMAIL]_‐__SARGENT,_Troy‐2.zip

Sargent_01                         CAP02_000013859    CAP02_000013859            1       (U) [EXTERNAL_EMAIL]_‐__SARGENT,_Troy‐2.zip
Sargent_01                         CAP02_000013860    CAP02_000013860            1       (U) XXXXXXXX Agent Notes122118.pdf

Sargent_01                         CAP02_000013861    CAP02_000013861            1       (U) Custodial Interview of Troy E. Sargent Transcript
                                                                                         Attachment to (U) Custodial Interview of Troy E.
Sargent_01                         CAP02_000013862    CAP02_000013933            72      Sargent Transcript
Sargent_01                         CAP02_000013934    CAP02_000013934             1      (U) Sargent Punch Protester Video.mp4
Sargent_01                         CAP02_000013935    CAP02_000013935             1      (U) Push Officer Clip.mp4


                                                                  Page 9 of 10
                          Case 1:21-cr-00258-TFH Document 22-2 Filed 07/13/21 Page 10 of 10
                                           USA v. Sargent 21‐cr‐258, Sargent_Volume01

                    Highly
  Volume Sensitive Sensitive     BEGINBATES        ENDBATES         PAGECOUNT                      Description
Sargent_01                   CAP02_000013936   CAP02_000013939           4    (U) Figures 2 through 8094745.pdf
                                                                              (U) 0176‐BS‐
                                                                              3382583_0000029_1A0000024_0000004_PHYSICA
Sargent_01                  CAP02_000013940    CAP02_000013940           1    L.pdf
Sargent_01                  CAP02_000013941    CAP02_000014012          72    (U) Sargent Arrest Interview.docx
Sargent_01                  CAP02_000014013    CAP02_000014013           1    (U) Subfile Opening Document
                                                                              (U) Service of Grand Jury Subpoenas with
                                                                              Nondisclosure Orders to AT&T, Charter, Sprint, &
Sargent_01                  CAP02_000014014    CAP02_000014014           1    Verizon
Sargent_01                  CAP02_000014015    CAP02_000014046          32    (U) Sargent Subpoenas with NDO120243.pdf
Sargent_01                  CAP02_000014047    CAP02_000014055           9    (U) Sprint Subpoena Fax120320.pdf

                                                                                 (U) Service of Grand Jury Subpoena to
Sargent_01                  CAP02_000014056    CAP02_000014056           1       Massachusetts Department of Transportation
Sargent_01                  CAP02_000014057    CAP02_000014062           6       (U) MassDOT GJ2021031874077.pdf
Sargent_01                  CAP02_000014063    CAP02_000014064           2       (U) FedEx Shipping 110632.pdf
Sargent_01                  CAP02_000014065    CAP02_000014065           1       (U) Sprint Grand Jury Subpoena Response

Sargent_01                  CAP02_000014066    CAP02_000014067           2       (U) email‐6245384‐2021‐034838‐10007045.rtf

Sargent_01                  CAP02_000014068    CAP02_000014076           9       (U) email‐6245384‐2021‐034838‐10003810.tif
                                                                                 (U) Mail From Sprint ‐ Lacasse, Tony Joseph (BS)
Sargent_01                  CAP02_000014077    CAP02_000014077           1       (FBI) ‐ Outlook.pdf

Sargent_01                  CAP02_000014078    CAP02_000014079           2       (U) email‐6245384‐2021‐034838‐10007044.rtf

                                                                                 (U) Service of Grand Jury Subpoenas with
Sargent_01                  CAP02_000014080    CAP02_000014080           1       Nondisclosure Orders to TracFone Wireless, Inc.
                                                                                 (U) 2021‐03‐23_Sargent_Trackfone_GJ Subpoena
Sargent_01                  CAP02_000014081    CAP02_000014088           8       and Omnibus NDO.pdf




                                                         Page 10 of 10
